                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


Flora B. Jones,

                             Plaintiff,
                                                                         Case No. 3:18-cv-314
v.                                                                     Judge Thomas M. Rose


Chief Justice Maureen O’Connor, et al.,

                             Defendants.



       AMENDED DECISION AND ENTRY ADOPTING REPORT AND
       RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE
       OVINGTON (ECF 9), OVERRULING PLAINTIFF’S OBJECTIONS TO
       THE MAGISTRATE=S REPORT AND RECOMMENDATIONS, (ECF 10),
       AND GRANTING MOTION TO DISMISS FOR FAILURE TO STATE A
       CLAIM, (ECF 4), AND TERMINATING CASE.



       Pending before the Court are Defendants’ Objections to Magistrate Judge Sharon

Ovington’s Report and Recommendations. (ECF 10). The Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington, (ECF 9), recommends that the Court grant

Defendants’ Motion to Dismiss for Failure to State a Claim. (ECF 4).

       As required by 28 U.S.C. ' 636(b) and Federal Rule of Civil Procedure 72(b), the Court

has made a de novo review of the record in this case. Upon said review, the Court finds that

Plaintiff’s objections, (ECF 10), to the Magistrate Judge=s Report and Recommendations, (ECF 9),

are not well taken and they are hereby OVERRULED. Wherefore, the Court ADOPTS IN

FULL the Magistrate Judge=s Report and Recommendations. (ECF 10). Defendants’ Motion to

Dismiss for Failure to State a Claim (ECF 4) is GRANTED. The captioned cause is hereby
TERMINATED upon the docket records of the United States District Court for the Southern

District of Ohio, Western Division, at Dayton.

       DONE and ORDERED this Tuesday, May 7, 2019.


                                                                  s/Thomas M. Rose
                                                         ________________________________
                                                                  THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                                 2
